Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/11/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goulay (US-20100300236-A1), henceforth referred to as Goulay.
Regarding Claim 1, Goulay teaches a steering column of a vehicle, comprising: an upper column having an outer circumferential surface to which a plate having a first gear is coupled (Figure 2: Body member 2 with teeth 43), a lower column supported on the outer circumferential surface of the upper column (Figure 1: Intermediate carrier 10 supported on the outer surface of body tube 2), having a slit formed in an axial direction and allowing the plate to be inserted thereto (Paragraph [0060]: "Moreover, the connecting member 33 of the intermediate carrier 10 includes an axial slot 39 wide enough to allow for both portions of the connecting element 33 to move closer upon clamping of the system"), and having distance brackets provided on two opposite sides of the slit (Figure 14: Axial uprights 71 and 72 provided on either side of axial slot 39), the distance brackets having first insertion holes to which an adjustment bolt is inserted (Figure 14: Clamping rod 80 inserted through axial uprights 71 and 72), a hollow tube member supported on an outer circumferential surface of the adjustment bolt and having a protrusion cam; (Paragraph [0085]: "The cam 67 is integral with the clamping rod 80 through a square section fitting"), a gear member having a second gear engaged with the first gear (Figure 3: Teeth 42 of member 51  engaged with teeth 43 of body tube 2), a fixing member coupled to the distance brackets and covering the gear member (Figure 2: Pressing member 50), and an elastic member provided between the fixing member and the gear member to pressurize the gear member (Figure 2: Elastic member 61). 
Regarding Claim 2, Goulay teaches a first serration is formed on the outer circumferential surface of the adjustment bolt, and a second serration is formed on an inner circumferential surface of the tube member (Paragraph [0085]: "the clamping rod 80 having a square section 85 in the axial area including the cam 67, which passes through the keeping member 51 by the two passing-through notches 59").
Regarding Claim 3, Goulay teaches the gear member includes a body portion facing the tube member, on an opposite side of the plate (Figure 2: Gear member 51 faced opposite body tube 2).
Regarding Claim 4, Goulay teaches the gear member includes coupling portions formed towards the plate from the body portion (Figure 9: teeth 42 protrude from gear member 51), and wherein the second gear is provided in the coupling portions (Figure 9: teeth 42 protrude from gear member 51 towards plate member 23).
Regarding Claim 5, Goulay teaches the coupling portions are provided on two opposite sides of the body portion with the tube member disposed therebetween (Figure 9: Gear teeth 42 provided on either side of rod 80).
Regarding Claim 6, Goulay teaches the coupling portions are provided on two opposite sides, in an axial direction of the tube member and spaced apart from each other (Figure 9: Gear teeth 42 provided on either side of rod 80).
Regarding Claim 7, Goulay teaches the fixing member includes a hollow portion open towards the plate (Figures 9 and 10: member 33 has a hollow portion open towards plate member 23), and wherein the gear member and the elastic member are seated in the hollow portion (Figures 9 and 10: member 33 has a hollow portion open towards the plate member 23 containing elastic member 61 and gear member 51).
Regarding Claim 8, Goulay teaches the fixing member has a second insertion hole through which the adjustment bolt and the tube member are passed (Figures 3 and 13: rod 80 passes through fixing member 33).
Regarding Claim 9, Goulay teaches the elastic member includes a first supporting portion that has two opposite ends supported on the coupling portions  (Figure 10: elastic member ends 66 supported on member 51), and a center portion bent towards the fixing member (Figure 9: side branches 63 bent towards fixing member 33).
Regarding Claim 11, Goulay teaches the elastic member includes a second supporting portion that is bent from the first supporting portion towards the fixing member so that an end thereof is supported on an inner surface of the fixing member (Figure 10: ends 65 supported by inner surface of member 33).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Goulay in view of Johta (US-9623895-B2), henceforth referred to as Johta.
Regarding Claim 10, Goulay does not teach a locking protrusion. However, Johta teaches one of the first supporting portion and the coupling portion has a locking protrusion (Figure 14: Protrusions 271p and 272p), and the other of the first supporting portion and the coupling portion has a locking hole (Figure 14: Protrusions 271p and 272p).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the elastic member of Goulay with the locking protrusions of Johta in order to create a more secure connection between the two components (Column 3 lines 11-16: "the lock member includes a tooth portion provided on a surface of the contact portion. Accordingly, the friction force generated between the inner column and the contact portion is easily stabilized. Thus, the steering device can suppress a variation of the separation load of the lock member").
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Goulay in view of Davies (US8413541B2), henceforth referred to as Davies.
Regarding Claim 12, Goulay does not teach a third supporting portion secured through a hole in the fixing member. However, Davies teaches the fixing member has a coupling hole formed through an inner surface and outer surface thereof (Figure 6: hole formed through Clamp Block 170). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the clamping mechanism of Goulay with the fixing member geometry of Davies in order to prevent damage to the teeth of the gears (Column 2 lines 52-57: "The assembly can therefore help prevent tooth damage in a tooth on tooth event by allowing the potentially damaging forces to be absorbed by the springs whilst ensuring that the racks of teeth engage as soon as the racks move out of the tooth on tooth position due to the biasing of the second and third springs").
Regarding Claim 13, Goulay does not teach the elastic member being supported on an outer surface of the fixing block. However, Davies teaches the elastic member includes a third supporting portion that is bent from the first supporting portion towards the fixing member so that an end thereof is inserted into the coupling hole and is supported on the outer surface of the fixing member (Figure 4: Spring 140 supported on outer surface of clamp block 170 by clamp pin 101 and bolt head 190). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the clamping mechanism of Goulay with the fixing member geometry of Davies in order to prevent damage to the teeth of the gears (Column 2 lines 52-57: "The assembly can therefore help prevent tooth damage in a tooth on tooth event by allowing the potentially damaging forces to be absorbed by the springs whilst ensuring that the racks of teeth engage as soon as the racks move out of the tooth on tooth position due to the biasing of the second and third springs").
Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Goulay in view of Heiml (US 20030172765 A1), henceforth referred to as Heiml.
Regarding Claim 14, Goulay does not teach stopping protrusions. However, Heiml teaches stopping portions protrude, in a width direction, from an end, facing the lower column, of the plate (Figure 11: Stop elements 109 positioned in cutout 43). ). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the clamping mechanism of Goulay with the stopping protrusions of Heiml in order to more effectively absorb energy from a collision (Paragraph [0037]: "The embodiments defined in claims 55 to 59 offer advantages because any kinetic energy released by the guide and/or stop elements as they impact with one of the damping elements can be absorbed by the latter and any residual kinetic impact energy generated if the pre-settable adjustment path is exceeded can be absorbed by the two mutually opposite stop surfaces of the cutout without casing wear or damage").
Regarding Claim 15, Goulay does not teach step portions. However, Heiml teaches a damping member is coupled to the stopping portions (Figure 8: Damping elements 119 attached to legs 118). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the clamping mechanism of Goulay with the stepped protrusions of Heiml in order to more effectively absorb energy from a collision (Paragraph [0037]: "The embodiments defined in claims 55 to 59 offer advantages because any kinetic energy released by the guide and/or stop elements as they impact with one of the damping elements can be absorbed by the latter and any residual kinetic impact energy generated if the pre-settable adjustment path is exceeded can be absorbed by the two mutually opposite stop surfaces of the cutout without casing wear or damage").
Regarding Claim 16, Goulay does not teach a damping member. However, Heiml teaches a damping member is coupled to the stopping portions (Figure 8: Damping elements 119 attached to legs 118). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the clamping mechanism of Goulay with the damping mechanism of Heiml in order to more effectively absorb energy from a collision (Paragraph [0037]: "The embodiments defined in claims 55 to 59 offer advantages because any kinetic energy released by the guide and/or stop elements as they impact with one of the damping elements can be absorbed by the latter and any residual kinetic impact energy generated if the pre-settable adjustment path is exceeded can be absorbed by the two mutually opposite stop surfaces of the cutout without casing wear or damage").
Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Goulay in view of Kim (US20180057036A1), henceforth referred to as Kim.
Regarding Claim 17, Goulay does not teach a coupling bracket. However, Kim teaches the upper column includes a coupling bracket, and wherein the plate is coupled to the coupling bracket by a coupling member (Figure 4: Plate 36 coupled to latch 30). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the clamping mechanism of Goulay with the coupling bracket and plate of Kim in order to maintain a more consistent resistive force against a collision (Paragraph [0002]: “supporting force against a collision load is more constantly maintained while the steering column collapses”).
Regarding Claim 18, Goulay does not teach a space formed in the bracket or a bent portion of the plate. However, Kim teaches a space portion is formed between the coupling bracket and an outer circumferential surface of the upper column (Figure 4: space provided between shaft housing 22 and telescopic latch 30), and wherein an end, facing the lower column, of the plate is bent and inserted into the space portion (Figure 4: Plate 36 bent and inserted into space). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the clamping mechanism of Goulay with the coupling bracket and plate of Kim in order to maintain a more consistent resistive force against a collision (Paragraph [0002]: “supporting force against a collision load is more constantly maintained while the steering column collapses”).
Regarding Claim 19, Goulay does not teach a coupling bracket. However, Kim teaches the coupling bracket includes a guide portion supported along an inner surface of a bent portion of the plate (Figure 7: Plate 36 bent around telescopic latch and guided into space during collision). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the clamping mechanism of Goulay with the coupling bracket and plate of Kim in order to maintain a more consistent resistive force against a collision (Paragraph [0002]: “supporting force against a collision load is more constantly maintained while the steering column collapses”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J O'NEILL whose telephone number is (571)272-4752. The examiner can normally be reached Mon - Fri: 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW J O’NEILL/
Examiner, Art Unit 3614
/JAMES A ENGLISH/Primary Examiner, Art Unit 3614